  8:19-cv-00451-RFR-CRZ Doc # 30 Filed: 11/10/20 Page 1 of 2 - Page ID # 157




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CHATEAU AT HILLSBOROUGH, LLC, a
Nebraska limited liability company;
                                                                  8:19CV451
                     Plaintiff,

       vs.                                        AMENDED PROGRESSION ORDER

ELECTROLUX HOME PRODUCTS,
INC., a Delaware Corporation;
FERGUSON ENTERPRISES, INC., a
Virginia Corporation; and FERGUSON
ENTERPRISES, LLC, a Virginia limited
liability company;

                     Defendants.



      This matter is before the court on the parties’ joint motion to extend certain
progression deadlines, (Filing No. 29). After consideration, IT IS ORDERED that the final
progression order is extended as follows:

      1)     The telephonic status conference set for February 16, 2021 at 9:00 a.m.
             is continued to May 17, 2021 at 9:00 a.m.

      2)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
             retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                    For the plaintiff(s):                February 16, 2021.
                    For the defendant(s):                April 5, 2021.
                    Plaintiff(s)’ rebuttal:              May 4, 2021.


       1 While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
8:19-cv-00451-RFR-CRZ Doc # 30 Filed: 11/10/20 Page 2 of 2 - Page ID # 158




   3)    The deposition deadline, including but not limited to depositions for oral
         testimony only under Rule 45, is June 1, 2021.

   4)    The deadline for filing motions to dismiss and motions for summary
         judgment is June 30, 2021.

   5)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is June 30, 2021.

   6)    The parties shall comply with all other stipulations and agreements recited
         in their Rule 26(f) planning report that are not inconsistent with this order.

   7)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge, including all requests for
         changes of trial dates. Such requests will not be considered absent a
         showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.



   Dated this 10th day of November, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
